Citation Nr: 0837201	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for dysthymic disorder and 
memory loss.



REPRESENTATION

Appellant represented by:	David, L. Huffman, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 




INTRODUCTION

The veteran served on active duty from May 1969 to February 
1975 and from September 1986 to September 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand:  To request information regarding the 
veteran's current mailing address and to schedule him for a 
hearing before the Board at the RO in Cleveland, Ohio.

The veteran submitted a VA Form 9 in February 2006 in which 
he indicated that he wanted to have a hearing before the 
Board at a local VA office.  A letter was sent to him in 
August 2008, which notified him that he was scheduled for 
such a hearing on September 11, 2008.  However, that letter 
was returned as undeliverable.  The veteran's representative 
also submitted a statement dated in September 2008 indicating 
that he had a difficult time contacting the veteran.  He 
believed that the veteran had moved and was attempting to 
contact him at his alternate phone number.  The 
representative also requested that the hearing be 
rescheduled.  

The failure to afford the veteran a hearing would amount to a 
denial of due process. 38 C.F.R. § 20.904(a)(3) (2007).  
Therefore, the RO should take this opportunity to verify the 
veteran's current mailing address and schedule him for a 
hearing the Board at the RO in Cleveland, Ohio.  

It bears emphasis that VA's duty to assist is not always a 
"one-way street."  The appellant has an obligation to 
assist in the adjudication of his claim in notifying VA of 
any change in address. See Wood v Derwinski, 1 Vet. App, 190, 
193 (1991); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) 
(noting that the veteran bears the burden of keeping VA 
apprised of his whereabouts and that, where he does not, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him").  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1. The RO should contact the veteran's 
representative and any other appropriate 
entity and request information regarding 
the veteran's current mailing address.  
If the address is unavailable, the 
claims file must be properly documented.

2.  The RO should take appropriate steps 
in order to clarify whether the veteran 
still wants a hearing before the Board 
in connection with his claim for service 
connection for dysthymic disorder and 
memory loss.  If so, the RO should 
schedule the veteran for a personal 
hearing with a Veterans Law Judge of the 
Board at the local office in accordance 
with his request.  The veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted or if the veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, the 
claims file should be returned to the 
Board in accordance with appellate 
procedures.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



